DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 3/10/2022.  Claims 1 and 13 are currently amended.  Claims 1-20 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the arguments apply to the Machida reference not being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a portion of the first electrode plate next to the first winding start section along a winding direction of the wound-type electrode assembly and has one surface facing away from the separator winding start section coated with the first active substance layer" in lines 15-18.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the instant claim does not describe what “the separator winding start section” is and how and where it is configured to be placed with respect to the first electrode plate.  For examination purposes, in light of the arguments presented towards claim 13, the instant claim interpreted to include similar limitations as to claim 1 to specify what the “separator winding start section” is and how it is configured with respect to the first electrode plate as follows:  --wherein the separator comprises a separator winding start section, wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and having one surface facing away from the separator winding start section coated with the first active substance layer--.
Claims 16 and 20 are similarly rejected for including the subject matter of base claim 13.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 11-12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (US 2013/0316207 A1) in view of Uchida (US 2009/0297929 A1).
	Regarding Claim 1, Suwa discloses a wound-type electrode assembly [par. 0045; Fig. 1A,1B,2A,2B], comprising:
a first electrode plate 12 comprising:
a first current collector 12a;
a first active substance layer 12d coated on the surface of the first current collector; and
a first electrode tab 12e1;
a second electrode plate 11 comprising:
a second current collector 11a;
a second active substance layer 11d coated on the surface of the second current collector; and
a second electrode tab 11e;
a separator (not shown) disposed between the first electrode plate and the second electrode plate to isolate the first electrode plate from the second electrode plate [par. 0046]; 
wherein:
the first electrode plate comprises a first winding start section, two surfaces of the first current collector of the first winding start section are not coated with the first active substance layer and are defined as a first start blank current collector, and the first electrode tab is fixed to the first start blank current collector [par. 0042; Fig. 1B]; and
a middle of the second electrode plate comprises a second groove, a bottom of the second groove is the second current collector and a circumference thereof is the second active substance layer, and the second electrode tab is accommodated in the second groove and electrically connected to the second current collector at the second groove [Fig. 1A].
	Suwa fails to disclose wherein the separator comprises a separator winding start section, wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and having one surface facing away from the separator winding start section coated with the first active substance layer.  However, Uchida, from the same field of endeavor, discloses a wound-type electrode assembly 20 comprising a first electrode plate 22, a second electrode plate 21, and a separator 23/24 disposed between the first electrode plate and the second electrode plate to isolate the first electrode plate from the second electrode plate, wherein the separator comprises a separator winding start section (start edges 23S/24S), wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and having one surface facing away from the separator winding start section coated with the first active substance layer as a well-known configuration in the art for suppressing occurrence of an internal short circuit and improving battery safety [Uchida – pars. 0054,0067-70; Fig. 3].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Uchida to have modified the electrode assembly of Suwa, wherein the separator comprises a separator winding start section, wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and having one surface facing away from the separator winding start section coated with the first active substance layer for suppressing occurrence of an internal short circuit and improving battery safety.
	Regarding Claim 2, Suwa discloses wherein, the circumference of the second groove is close on three sides and open on one side; or the circumference of the second groove is close on two sides and open on two sides [Fig. 1A].
	Regarding Claim 3, Suwa discloses wherein, the second electrode plate comprises a second winding start section; in a width direction of the wound-type electrode assembly, the first winding start section and the second winding start section respectively extend toward opposite directions; or in a width direction of the wound-type electrode assembly, the first winding start section and the second winding start section extend toward the same direction (implicit).
	Regarding Claim 4, Suwa discloses wherein, two surfaces of the second current collector of the second winding start section are coated with the second active substance layer [par. 0040].
	Regarding Claim 5, Suwa discloses wherein the first electrode plate further comprises a first winding end section; two surfaces of the first current collector of the first winding end section are not coated with the first active substance layer and are defined as a first end blank current collector [par. 0042].
	Regarding Claim 6, Suwa discloses wherein the first electrode tab comprises two first electrode tab units 12e1,12e2; one of the two first electrode tab units is welded to the first start blank current collector and the other of the two first electrode tab units is welded to the first end blank current collector [Fig. 1B].
	Regarding Claim 8, Suwa discloses wherein he second electrode plate further comprises a second winding end section, two surfaces of the second current collector of the second winding end section are coated with the second active substance layer, or only one surface thereof is coated with the second active substance layer, or the two surfaces thereof are not coated with the second active substance layer [Fig. 1A].
	Regarding Claim 11, Suwa discloses wherein the first electrode tab is electrically connected to the first start blank current collector by ultrasonic welding, laser welding or thermo-compression welding [par. 0040].
	Regarding Claim 12, Suwa discloses wherein the second electrode tab is electrically connected to the second current collector at the second groove by ultrasonic welding [par. 0043].
	Regarding Claim 14, Suwa fails to teach wherein the wound-type electrode assembly further comprises a first double-sided insulating tape bonded respectively with the separator and the first electrode tab by two surfaces of the first double-sided insulating tape.  However, Uchida discloses a double-sided insulating tape (protective tape 25d) bonded respectively with the separator and an electrode tab 12 by two surfaces of the double-sided insulating tape which is a well-known practice in the art for preventing damage to the separator by the electrode tab [Uchida – pars. 0057-58; Fig. 3].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings Uchida to have further modified the electrode assembly of Suwa wherein the wound-type electrode assembly further comprises a first double-sided insulating tape bonded respectively with the separator and the first electrode tab by two surfaces of the first double-sided insulating tape as a well-known practice in the art for preventing damage to the separator by the electrode tab.
	Regarding Claim 15, Suwa fails to teach wherein the wound-type electrode assembly further comprises a second double-sided insulating tape covering the second electrode tab and a portion of the second groove around the second electrode tab.  However, Uchida discloses a double-sided insulating tape (protective tape 25d) bonded respectively with the separator and an electrode tab 12 by two surfaces of the double-sided insulating tape which is a well-known practice in the art for preventing damage to the separator by the electrode tab [Uchida – pars. 0057-58; Fig. 3].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings Uchida to have further modified the electrode assembly of Suwa wherein the wound-type electrode assembly further comprises a second double-sided insulating tape covering the second electrode tab and a portion of the second groove around the second electrode tab as a well-known practice in the art for preventing damage to the separator by the electrode tab.
	Regarding Claim 17, Suwa discloses wherein the first electrode plate is a positive electrode plate; or the first electrode plate is a negative electrode plate [par. 0042].
	Regarding Claim 18, Suwa discloses a lithium-ion battery comprising a wound-type electrode assembly according to claim 1 [par. 0002,0051; Fig. 2A].
	Regarding Claim 19, Suwa discloses wherein at least a portion of an innermost roll of the first electrode plate including the first winding start section is located between the first electrode tab and the second electrode tab in the thickness direction of the wound-type electrode assembly [par. 0051; Figs. 2A,2B].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa and Uchida, as applied to claim 1 above.
Regarding Claim 9, Suwa fails to disclose wherein the second electrode tab comprises two second electrode tab units, and correspondingly, the second groove comprises two second groove units.  However, providing the second electrode tab to comprise two second electrode tab units, and correspondingly, two second groove units for each is a mere duplication of part that is a well-known configuration in the art in increasing current drawn from the respective current collector.
Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa and Uchida, as applied to claim 1 above, and further in view of Chiba (US 2012/0219845 A1).
	Regarding Claim 7, Suwa fails to disclose wherein the wound-type electrode assembly further comprises a third electrode tab welded to one end of the first electrode tab extending to an outside of the wound-type electrode assembly, and a width of the third electrode tab is less than a width of the first electrode tab, and a thickness of the third electrode tab is greater than a thickness of the first electrode tab.  However, Chiba, from the same field of endeavor, discloses a plurality of first electrode tabs 21 (tub 21 serving as first tabs) comprising a third tab (current collector lead 20A) welded to one end of the first electrode tab extending to an outside of the electrode assembly to draw current from the first electrode tabs to the battery terminal [Chiba – pars. 0027-28; Fig. 3].  Chiba further teaches that the width and thickness of the third electrode tab is designed such that electric resistances of the plurality of first electrode tabs (i.e., of the current collector to which they are attached) can be the equal so that currents can be prevented from being take out much from a specific first electrode tab [Chiba – pars. 0013,0036; Fig. 6], establishing width and thickness of the respective tabs a result effective variable for maintaining equal electric resistance among the plurality of tabs to which it’s welded.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Chiba to have modified the assembly of Suwa to further include a third electrode tab welded to an end of at least one first electrode tab extending to an outside of the electrode assembly to draw current from the first electrode tab to the battery terminal, wherein the third electrode tab may be optimized to have a smaller width than the first electrode tab and a greater thickness than the first electrode tab to control electric resistances to be equal among the regions of current collector to which the plurality of first electrode tabs are connected so that currents can be prevented from being taken out much from a specific region of the current collector [Chiba – pars. 0013,0036; Fig. 6].
	Regarding Claim 10, Suwa fails to discloses wherein, the wound-type electrode assembly further comprises a fourth electrode tab welded to one end of the second electrode tab extending to an outside of the wound-type electrode assembly, and a width of the fourth electrode tab is less than a width of the second electrode tab, a thickness of the fourth electrode tab is greater than a thickness of the second electrode tab.    However, Chiba, from the same field of endeavor, discloses a plurality of second electrode tabs 21 (tub 21 serving as first tabs) comprising a fourth electrode tab (current collector lead 20A) welded to one end of the second electrode tab extending to an outside of the electrode assembly to draw current from the second electrode tabs to the battery terminal [Chiba – pars. 0027-28; Fig. 3].  Chiba further teaches that the width and thickness of the fourth electrode tab is designed such that electric resistances of the plurality of second electrode tabs (i.e., of the current collector to which they are attached) can be the equal so that currents can be prevented from being taken out much from a specific second electrode tab [Chiba – pars. 0013,0036; Fig. 6], establishing width and thickness of the respective tabs a result effective variable for maintaining equal electric resistance among the plurality of tabs to which it’s welded.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Chiba to have modified the assembly of Suwa to further include a fourth electrode tab welded to an end of at least one second electrode tab extending to an outside of the electrode assembly to draw current from the second electrode tab to the battery terminal, wherein the fourth electrode tab may be optimized to have a smaller width than the second electrode tab and a greater thickness than the second electrode tab to control electric resistances to be equal among the regions of current collector to which the plurality of second electrode tabs are connected so that currents can be prevented from being taken out much from a specific region of the current collector [Chiba – pars. 0013,0036; Fig. 6].
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (US 2013/0316207 A1) in view of Uchida (US 2009/0297929 A1) and Sato (US 2011/0111276 A1).
	Regarding Claim 13, Suwa discloses a wound-type electrode assembly [par. 0045; Fig. 1A,1B,2A,2B], comprising:
a first electrode plate 12 comprising:
a first current collector 12a;
a first active substance layer 12d coated on the surface of the first current collector; and
a first electrode tab 12e1;
a second electrode plate 11 comprising:
a second current collector 11a;
a second active substance layer 11d coated on the surface of the second current collector; and
a second electrode tab 11e;
a separator (not shown) disposed between the first electrode plate and the second electrode plate to isolate the first electrode plate from the second electrode plate [par. 0046]; 
wherein:
the first electrode plate comprises a first winding start section, two surfaces of the first current collector of the first winding start section are not coated with the first active substance layer and are defined as a first start blank current collector, and the first electrode tab is fixed to the first start blank current collector [par. 0042; Fig. 1B]; and
a middle of the second electrode plate comprises a second groove, a bottom of the second groove is the second current collector and a circumference thereof is the second active substance layer, and the second electrode tab is accommodated in the second groove and electrically connected to the second current collector at the second groove [Fig. 1A].
	Suwa fails to disclose: (1) Suwa fails to disclose wherein the separator comprises a separator winding start section, wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and having one surface facing away from the separator winding start section coated with the first active substance layer; and (2) wherein the second electrode plate further comprises a third groove located on an opposite side of the second current collector corresponding to the second groove, a bottom of the third groove is the second current collector and a circumference thereof is the second active substance layer.  
	Pertaining (1) above, Uchida, from the same field of endeavor, discloses a wound-type electrode assembly 20 comprising a first electrode plate 22, a second electrode plate 21, and a separator 23/24 disposed between the first electrode plate and the second electrode plate to isolate the first electrode plate from the second electrode plate, wherein the separator comprises a separator winding start section (start edges 23S/24S), wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and having one surface facing away from the separator winding start section coated with the first active substance layer as a well-known configuration in the art for suppressing occurrence of an internal short circuit and improving battery safety [Uchida – pars. 0054,0067-70; Fig. 3].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Uchida to have modified the electrode assembly of Suwa, wherein the separator comprises a separator winding start section, wherein the separator winding start section is located between the first start blank current collector and a portion of the first electrode plate in a thickness direction of the wound-type electrode assembly, the portion of the first electrode plate being next to the first winding start section along a winding direction of the wound-type electrode assembly and having one surface facing away from the separator winding start section coated with the first active substance layer for suppressing occurrence of an internal short circuit and improving battery safety.
	Pertaining (2) above, Sato, from the same field of endeavor, discloses an electrode plate 21 comprising a current collector 10, an active substance layer 9 coated on the first and second main surfaces of the current collector, wherein a middle of the electrode plate comprises a first groove, a bottom of the first groove is the current collector and a circumference thereof is the active substance layer, and an electrode tab (extension lead 11) is accommodated in the first groove and electrically connected to the current collector, and the electrode plate further comprises a second groove located on an opposite side of the current collector corresponding to the first groove, a bottom of the second groove is the second current collector and a circumference thereof is the active substance layer [pars. 0038-39; Fig. 3].  Sato further teaches that a structure in which only the surface of the current collector connected to the electrode tab (i.e., the first surface) is exposed and the mixture layer is formed on the other surface (i.e., the second surface), is not preferable because the mixture layer on the other surface (i.e., the second surface) is peeled off from the other surface (i.e., the second surface) when the electrode tab is connected to the current collector by, for example, welding [Sato – par. 0036].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the assembly of Suwa, wherein the second electrode plate further comprises a third groove located on an opposite side of the second current collector corresponding to the second groove, a bottom of the third groove is the second current collector and a circumference thereof is the second active substance layer in order to prevent the active substance layer from peeling on the opposite side of the second current collector when the electrode tab is connected to the current collector by welding.
	Regarding Claim 20, Suwa discloses wherein at least a portion of an innermost roll of the first electrode plate including the first winding start section is located between the first electrode tab and the second electrode tab in the thickness direction of the wound-type electrode assembly [par. 0051; Figs. 2A,2B].

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Suwa, as modified by Uchida and Sato, fail to disclose wherein the wound-type electrode assembly further comprises a third double-sided insulating tape covering the entire third groove, and bonded respectively with the separator and the second active substance layer around the third groove by two surfaces of the third double-sided insulating tape.  Oh (US 2010/0035144 A1), from the same field of endeavor, discloses providing an insulating tape (laminating tape 170A) on a first surface of an electrode plate 111 that is uncoated with an active material layer and is opposite another surface including an electrode tab 140 attached thereto with an insulating tape 160, wherein the insulating tape 170A covers the uncoated portion as well as a portion of the active material layer attached thereto [Fig. 4] such that it would have been obvious for an ordinary skilled artisan to modify the electrode assembly of Suwa to include an insulating tape to cover the entire third groove.  However, Oh fails to teach that the insulation tape is a double-sided insulating tape capable of bonding with the separator and the second active substance layer around the third groove by two surfaces of the double-sided insulation tape.  In contrast, the instant application teaches the third double-sided insulation tape T3 bonds the separator and the second active substance layer around the third groove to enhance the integrity of the would-type electrode assembly, thereby preventing the bonding area of the would-type electrode assembly from bulging into the largest deformation zone after the shaping process and the charge and discharge expansion [PgPublication of instant application – par. 0056].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724